IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :            No. 2217 Disciplinary Docket No. 3
                Petitioner      :
                                :            No. 80 DB 2014
           v.                   :
                                :            Attorney Registration No. 205985
CHRISTOPHER JOHN BASNER,        :
                Respondent      :            (Out of State)


                                      ORDER


PER CURIAM


      AND NOW, this 17th day of December, 2015, upon consideration of the Report

and Recommendations of the Disciplinary Board, Christopher John Basner is

suspended from the Bar of this Commonwealth for a period of five years, and he is

directed to comply with all the provisions of Pa.R.D.E. 217. Respondent shall pay costs

to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).